Exhibit 99.1 July 28, 2015 Twitter Reports Second Quarter 2015 Results SAN FRANCISCO, California - Twitter, Inc. (NYSE: TWTR) today announced financial results for the quarter ended June 30, 2015. · Q2 revenue of $502 million, up 61% year-over-year, and above the previously forecast range of $470 million to $485 million. Excluding the impact of year-over-year changes in foreign exchange rates, revenue would have increased 68% · Q2 GAAP net loss of $137 million and non-GAAP net income of $49 million · Q2 GAAP EPS of ($0.21) and non-GAAP diluted EPS of $0.07 · Q2 adjusted EBITDA of $120 million, up 122% year-over-year, and above the previously forecast range of $97 million to $102 million, representing an adjusted EBITDA margin of 24% “Our Q2 results show good progress in monetization, but we are not satisfied with our growth in audience,” said Jack Dorsey, interim CEO of Twitter. “In order to realize Twitter’s full potential, we must improve in three key areas: ensure more disciplined execution, simplify our service to deliver Twitter's value faster, and better communicate that value.”
